DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The instant application claims a foreign priority date of CN2018/085860. However, its English translated copy of the foreign application has no been filed for the instant application or for its continuation application, 16/996766. Thus, the foreign priority date, 03/19/2018, is not perfected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9 and 11 of U.S. Patent No. 11,146,926 (hereinafter Pat-926). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, as shown in the following table, claim 1 of Pat-926 recites all the claimed limitations of the claim 1.
Pat-926 Language 
Claims / App Language
1. A method for data transmission, applied to an Internet of vehicles system, and comprising: 





determining at a first protocol layer, by a terminal device, a digital modulation mechanism for transmitting data to be sent, according to service information of the data to be sent, wherein the service information comprises at least one piece of information of the following information: version information, a fully qualified domain name (FQDN), or layer-2 address information; 

*acquiring at a second protocol layer, by the terminal device, the service information; and 

sending at the second protocol layer, by the terminal device, the service information to the first protocol layer, wherein when the service information is version information, 

acquiring at the second protocol layer, by the terminal device, the service information of the data to be sent comprises: 

determining at the second protocol layer, by the terminal device, the version information of the data to be sent according to at least one piece of information of the following information: an internet protocol (IP) address, a service type, a service requirement, a FQDN, layer-2 address information, proximity-based service (ProSe) per-packet priority (PPPP) information, or ProSe per-packet reliability (PPPR), wherein the version information is used for indicating a protocol version for a service corresponding to the data to be sent.
 1. A method for data transmission, applied to an Internet of vehicles system, and comprising: 


*acquiring, by a terminal device, version information of data to be sent; and 

determining, by the terminal device, a digital modulation mechanism for transmitting the data to be sent, according to the version information of the data to be sent, 
















wherein, acquiring, by the terminal device, the version information of the data to be sent comprises: 


determining, by the terminal device, the version information of the data to be sent according to at least one piece of information of the following information: a service identifier, an internet protocol (IP) address, a service type, a service requirement, a fully qualified domain name (FQDN), layer-2 address information, proximity-based service (ProSe) per- packet priority (PPPP) information, or ProSe per-packet reliability (PPPR) information, wherein the version information is used for indicating a protocol version for a service corresponding to the data to be sent.


Regarding claim 2, claim 3 of Pat-926 recites all the claimed limitations of the claim 2.
Regarding claim 3, claim 9 of Pat-926 recites all the claimed limitations of the claim 3.
Regarding claim 7, claim 4 of Pat-926 recites all the claimed limitations of the claim 7.
Regarding claim 8, as shown in the following table, claim 5 of Pat-926 recites all the claimed limitations of the claim 8.
Pat-926 Language 
Claims / App Language
5. A terminal device, comprising: a processor, configured to 




determine, at a first protocol layer, a digital modulation mechanism for transmitting data to be sent, according to service information of the data to be sent, wherein the service information comprises at least one piece of information of the following information: version information, a fully qualified domain name (FQDN), or layer-2 address information; 

*acquire, at a second protocol layer, the service information; and 

send, at the second protocol layer, the service information to the first protocol layer, 

wherein, when the service information is the version information, the processor is configured to: determine at the second protocol layer, the version information of the data to be sent according to at least one piece of information of the following information: an internet protocol (IP) address, a service type, a service requirement, a FQDN, layer-2 address information, proximity-based service (ProSe) per-packet priority (PPPP) information, or Prose per-packet reliability (PPPR),

wherein the version information is used for indicating a protocol version for a service corresponding to the data to be sent.
 8. A terminal device, comprising: a processor, configured to: 

*acquire version information of data to be sent: and 

determine a digital modulation mechanism for transmitting the data to be sent, according to the version information of the data to be sent, 














wherein the processor is configured to: determine the version information of the data to be sent according to at least one piece of information of the following information: a service identifier, an internet protocol (IP) address, a service type, a service requirement, a fully qualified domain name (FQDN), layer-2 address information, proximity-based service (ProSe) per-packet priority (PPPP) information, or ProSe per-packet reliability (PPPR) information, 


wherein the version information is used for indicating a protocol version for a service corresponding to the data to be sent.


	Regarding claim 9, claim 3 of Pat-926 recites all the claimed limitations of the claim 9.
Regarding claim 10, claim 9 of Pat-926 recites all the claimed limitations of the claim 10.
Regarding claim 14, claim 11 of Pat-926 recites all the claimed limitations of the claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 10 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0068312, “Zhang”) in view of Chen (US 2019/0150034).
Examiner’s note: in what follows, references are drawn to Zhang unless otherwise mentioned.
Zhang discloses “Method and Apparatus for Determining Modulation Scheme in Direct Link-Based Communication” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for data transmission, applied to an Internet of vehicles system, and comprising: 
acquiring, by a terminal device, version information of data to be sent ([0086 and Fig. 4] “At block 410, the TX terminal device 110 determines a link quality of a direct link for transmission of information from the TX terminal device to one or more receiving, RX, terminal devices” According to Par. 29 of the Specification filed 09/17/2021, service information is version information.); and 
determining, by the terminal device, a digital modulation mechanism for transmitting the data to be sent ([0086 and Fig. 4] “At block 420, the TX terminal device 110 determines, based on the link quality, a modulation scheme for modulating the information.”), according to the version information of the data to be sent ([0082] “the TX terminal device 110-1 may determine the modulation scheme based on a reliability requirement and/or a latency requirement of a service on the TX terminal device 110-1 from which the information is originated. Such a service may also be referred to as a V2X service.”), 
wherein, acquiring, by the terminal device, the version information of the data to be sent comprises: 
determining, by the terminal device, the version information of the data to be sent according to at least one piece of information of the following information: a service identifier, an internet protocol (IP) address, a service type (These alternatives are not examined.), a service requirement (aforesaid [0082] “the TX terminal device 110-1 may determine the modulation scheme based on a reliability requirement and/or a latency requirement of a service on the TX terminal device 110-1 from which the information is originated. Such a service may also be referred to as a V2X service.”), a fully qualified domain name (FQDN), layer-2 address information, proximity-based service (ProSe) per- packet priority (PPPP) information, or ProSe per-packet reliability (PPPR) information (These alternatives are not examined.).
It is noted that while disclosing a transmission method, Zhang does not specifically teach about a protocol version. It, however, had been known before the effective filing date as shown by Chen as follows;
wherein the version information is used for indicating a protocol version for a service corresponding to the data to be sent ([Chen, 0266] “the service type identifier may be a preset number. The number may be used to identify a protocol type, or may be used to identify at least one of a network layer protocol version, a transport layer protocol type”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhang by using the features of Chen in order to avoid system breakdown due to resource overloading for a long time such that "a decision network element performs traffic management on services of multiple service sampling network elements." [Chen, 0006]. 

Regarding claim 8, it is a user equipment claim corresponding to the method claim 1, except the limitations “a processor” ([0116 and Fig. 6] “the device 600 includes a processor or processing unit 610, a memory 620 coupled to the processor 610”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claims 2 and 9, the method of claim 1 and the terminal device of claim 8, respectively, wherein determining, by the terminal device, the version information of the data to be sent according to the at least one piece of information comprises: determining, by the terminal device, the version information of the data to be sent, according to the at least one piece of information ([Chen, 0266] “the service type identifier may be a preset number. The number may be used to identify a protocol type, or may be used to identify at least one of a network layer protocol version, a transport layer protocol type”) and a mapping relationship between the at least one piece of information and the version information (The same citation of [Chen, 0266] teaches this feature as well. “the service type identifier may be a preset number. The number may be used to identify a protocol type, or may be used to identify at least one of a network layer protocol version, a transport layer protocol type, or a destination port number of a transport layer protocol. That is, when numbers are different, it indicates that at least one of the protocol type, the network layer protocol version, the transport layer protocol type, or the destination port number of the transport layer protocol is different.”).

Regarding claims 3 and 10, the method of claim 2 and the terminal device of claim 9, respectively, wherein the mapping relationship between the at least one piece of information and the version information is pre-stored in the terminal device ([Chen, 0266] “the service type identifier may be a preset number.”), or is configured by a network device, or is configured by a server (These alternatives are not examined.).

Regarding claims 7 and 14, the method of claim 1 and the terminal device of claim 8, respectively, wherein the digital modulation mechanism comprises one of binary phase shifting keying (BPSK), quadrature phase shifting keying (QPSK), 16 quadrature amplitude modulation (QAM) ([0060] “normal low modulation schemes such as QPSK and 16QAM can be used to modulate the information in order to main the reliability and latency of the transmission of the information.”), 64QAM and 256QAM.

Claim(s) 4-6 and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0068312, “Zhang”) in view of Chen (US 2019/0150034) and further in view of Gulati et al. (US 2018/0324010, “Gulati”).
Examiner’s note: in what follows, references are drawn to Zhang unless otherwise mentioned.
Regarding claims 4 and 11, it is noted that while disclosing a transmission method, Zhang does not specifically teach about a protocol version of either Rel-14 or Rel-15. It, however, had been known before the effective filing date as shown by Gulati as follows;
the method of claim 1 and the terminal device of claim 8, respectively, wherein the protocol version for the service corresponding to the data to be sent comprises at least one of: a protocol version of 3rd Generation Partnership Project (3GPP) Release-14 (Rel-14). or a protocol version of Rel-15 ([Gulati, 0051] “With the introduction of an additional MCS table as taught herein, a technique for identifying how to interpret the minimum and maximum MCS configuration follows (e.g., using an Rel.-14 MCS table or an Rel.-15 MCS table).”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhang by using the features of Chen in order to maximize wireless communication performance such that “identify a set of modulation and coding scheme (MCS) values from a plurality of sets of MCS values” [Gulati, 0013. 

Regarding claims 5 and 12, the method of claim 1 and the terminal device of claim 8, respectively, wherein determining, by the terminal device, the digital modulation mechanism for transmitting the data to be sent, according to the version information of the data to be sent comprises: 
determining, by the terminal device, the digital modulation mechanism for transmitting the data to be sent, according to the protocol version for the service indicated by the version information ([Gulati, 0051] “With the introduction of an additional MCS table as taught herein, a technique for identifying how to interpret the minimum and maximum MCS configuration follows (e.g., using an Rel.-14 MCS table or an Rel.-15 MCS table).”).
The rational and motivation for adding this teaching of Gulati is the same as for claim 4. 

Regarding claims 6 and 13, the method of claim 4 and the terminal device of claim 11, respectively, wherein determining, by the terminal device, the digital modulation mechanism for transmitting the data to be sent, according to the version information of the data to be sent comprises: 
determining, by the terminal device, the digital modulation mechanism for transmitting the data to be sent, according to the protocol version for the service indicated by the version information ([Gulati, 0051] “With the introduction of an additional MCS table as taught herein, a technique for identifying how to interpret the minimum and maximum MCS configuration follows (e.g., using an Rel.-14 MCS table or an Rel.-15 MCS table).”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.
/HARRY H KIM/           Primary Examiner, Art Unit 2411